DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 and sub-species 4 in the reply filed on August 26, 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner did not set forth a difference in search burden for Sub-Species 4-9 and that there is no under search or examination burden. Applicant further argues there is significant overlap in Species 3 and 4, as set forth by the Examiner. After further consideration the Examiner agrees there is very little search burden between Species 4 and 5. Therefore, Figures 8a-8d, 9a-9d, 10A, 10B, 10I, and 10J are now all included in Species 4. Species 6-9 remain as set forth in the Election/Restriction Requirement mailed June 23, 2022. After further consideration, the argument to there being little search burden between Sub-Species 6-9 has not been found persuasive. The Examiner set forth the differences in search burden in the Election/Restriction requirement. For instance, Species 4, is directed to an attachment having two (parallel) legs, a material cling portion, and a lid lock portion which requires a search in B65H35/0073, B65H35/002, B65H35/046, B65H35/0086 and various other areas, whereas, Species 6 is directed to an attachment having two (parallel) legs, a cutter extension which is manipulatable to various positions which requires a different text search (due to the structural and functional differences) in at least B65H35/0073, B65H35/002, B65H35/046, B65H35/0086, and B65D83/0882. The requirement of conducting a different text search in the above subgroups is justification for a burdensome search. In other words, Species 4, is mutually exclusive from Species 6 (since providing the attachment with a manipulatable cutting extension is not an obvious variant).
There are currently no withdrawn claims in the pending application. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Figures 1-4D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 44 (Fig. 11J).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  Regarding claim 9, the claim should recite “wherein the at least three cutting regions comprise two distal regions situated on opposite sides…wherein the hypotenuse side surface of the collection of blade teeth within each cutting region faces in a uniform direction[[,]] and .
  Appropriate correction is required.

Claim 11 is objected to because it includes reference character, 15, which is not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the stabilizing force comprises static electricity, adhesion, friction, chemical means, or a mechanical means for retaining plastic sheet material” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “the stabilizing force comprises static electricity, adhesion, friction, chemical means, or a mechanical means for retaining plastic sheet material” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Para 0022 on Page 5 of the disclosure provides a specific material with respect to the adhesive used for retaining the plastic sheet, but is silent to the specifics of the static electricity, friction, chemical and mechanical means used for retaining the plastic sheet. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7,921,756 to Vegliante et al.
In re claim 1, Vegliante teaches a sheet material cutting system, comprising a body having a lid lock portion (64) adapted to secure a lid of a sheet material dispenser (Col. 4, lines 21-26), an attachment portion (62) adapted to attach to a portion of the sheet material dispenser, and a sheet material cutting portion (18, 22) adapted to cut the sheet material.
In re claim 2, further comprising a sheet material cling portion (17) adapted to impart a stabilizing force between the sheet material and the cling portion (Col 3, lines 5-17).
In re claim 4, wherein the sheet material cutting portion (18,22) is removably attachable to the attachment portion (62 via rivet 33, Col. 3, lines 56-62).
In re claim 5, wherein the sheet material cutting portion comprises a blade (22).
In re claim 6, wherein the lid lock portion comprises a physical barrier adapted to prohibit the lid of the sheet material dispenser from lifting from a closed position in the dispenser when a sheet material is withdrawn from the dispenser (Col. 4, lines 21-26).
In re claim 11, wherein the lid lock portion (64) and the attachment portion (62) are formed of a single contiguous material (Col. 3, lines 3-17, Col. 4, lines 21-26).
In re claim 12, wherein the stabilizing force comprises friction means for retaining plastic sheet material (Col. 3, lines 5-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vegliante in view of US Patent No. 6,851,592 to Owen et al. and evidence to US Patent Application Publication No. 20080201964 to Camargo et al.
In re claim 7, Vegliante teaches wherein the sheet material cutting portion comprises a blade attached to the body, but does not teach the blade is a multi-serrated blade defined by a blade length, a blade height and a blade tooth arrangement, the blade height being defined by a top region and bottom region, wherein the multi-serrated blade includes an attachment portion comprised in the bottom region and a cutting portion including the blade tooth arrangement comprised along the blade length in the top region; wherein the blade tooth arrangement comprises at least three different cutting regions, each having a collection of blade teeth comprising a uniformly-situated cutting surface direction, wherein the cutting surface direction is a different direction for each of the at least three different cutting regions.
Owen teaches it is known in the sheet material art to provide a container with a multi-serrated blade defined by a blade length (Fig. 2), a blade height (Fig. 2) and a blade tooth arrangement (Fig. 2), the blade height being defined by a top region and bottom region, wherein the multi-serrated blade includes an attachment portion (203) comprised in the bottom region and a cutting portion (102) including the blade tooth arrangement comprised along the blade length in the top region; wherein the blade tooth arrangement comprises at least three different cutting regions (205,206,207), each having a collection of blade teeth comprising a uniformly-situated cutting surface direction, wherein the cutting surface direction is a different direction for each of the at least three different cutting regions (Fig. 2).
It would have been obvious to one before the effective filing date of the invention to fabricate the (sliding) cutting blade of Vegliante to have a multi-serrated cutting edge with different cutting regions as taught by Owen providing optimal cutting from either end of the container (Col. 3, lines 9-15). The Examiner acknowledges the cutting blade of Vegliante is a sliding blade which cuts the work as it moves along rails and the blade disclosed by Owen is a stationary, which cuts when the user pulls and tears the work. However, one having ordinary skill in the art would recognize the following: 1) sliding and stationary blades are both used in the art of sheet cutting and 2) one having ordinary skill in the art possess the knowledge as to how to incorporate (and use) a multi-serrated blade in a holder sliding along rails as taught by Vegliante. One of ordinary skill would be knowledgeable about the advantages of a multi-serrated blade. Camargo provides evidence that it is known to use a multi-serrated dual-edge in a reciprocating manner. This is similar to the movement of the blade of Vegliante, since the blade is moved in a back and forth manner. Camargo provides evidence that the dual-edge blade provides cutting in two directions for providing a smooth, straight, and clean cut. 
In re claim 8, modified Vegliante teaches wherein each blade tooth of the collection the blade teeth comprises two surfaces meeting at an apex above the blade body (as shown in at least Figure 2, Owen), each of the blade teeth being capable of cutting sheet material, wherein the two surfaces comprise a hypotenuse side surface (see Annotated Figure 2, Owen) and an adjacent side surface (See Annotated Figure 2, Owen).

    PNG
    media_image1.png
    337
    1006
    media_image1.png
    Greyscale

In re claim 9, modified Vegliante teaches wherein the at least three cutting regions comprise two distal regions (205, 207) situated on opposite sides of a proximal region along the blade length and wherein the hypotenuse side surface of the collection of blade teeth within each cutting region faces in a uniform direction, but the uniform direction is opposite-facing between the two distal regions (see Annotated Figure 2, Owen).
In re claim 10, modified Vegliante teaches wherein the hypotenuse side surface and the adjacent side surface of the collection of teeth in the proximal region meet the blade body at equal and opposite angles (Fig. 2, Owen).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vegliante in view of Owen et al. and evidence to Camargo et al., as applied to the above claims, and in further view of JP09142458 to Yamashita.
In re claim 8, modified Vegliante teaches the blades have an apex positioned from the blade body (Figure 2, Owen), but does not teach the apex is positioned at or about 0.40mm to at or about 0.50mm from the blade body.
Yamashita teaches a blade (23) having an apex between 0.1 and 5.0mm from the blade body (Fig. 14, Para 0053).
It would have been obvious to one having ordinary skill in the art to fabricate the apex of the cutting tooth of modified Vegliante between 0.1 to 5.0mm as taught by Yamashita so that the blade penetrates various materials to maintain clean cutting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Nos. 5440961 teaches an attachment portion and a sheet material cutting portion; CH703368 teaches a body having a lid lock portion, an attachment, and a sheet material cutting portion. US Patent Nos. 3929050 and 0735586 teach a blade having three different regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724